Citation Nr: 1129819	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  06-20 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

What evaluation is warranted for right knee osteoarthritis status post multiple surgeries with instability from January 24, 2005?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1957 to December 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2010, the Board remanded this case for additional development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2005, the RO granted entitlement to service connection for a right knee disability, characterized as osteoarthritis status post multiple surgeries, and assigned a 10 percent evaluation effective January 24, 2005.  The Veteran disagreed with the decision and in May 2006, the RO assigned a separate 20 percent evaluation for right knee instability.  The Veteran subsequently perfected this appeal.  

Pursuant to the July 2010 remand, the Veteran was provided a VA examination in September 2010.  At that time, the Veteran reported that he underwent a total right knee replacement in January 2008.  X-rays showed changes of a total right knee arthroplasty without obvious complication.  

In March 2011, the AMC completed a memo regarding inferred/non-AMC issues.  The memo indicates that the Veteran had a total knee replacement in January 2008, but the evidence was not of record.  It was requested that the RO "invite a claim for increase" and instruct the Veteran to submit evidence showing the knee replacement.  

There is no need for the Veteran to file a new claim.  A claim of entitlement to an increased evaluation for the right knee disability is currently on appeal, and such a claim includes rating the residuals of a total knee replacement.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Hence, in considering entitlement to a staged rating, the RO must consider the nature and extent of any residual of a total knee replacement in evaluating the appellant's right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2010).  
 
The Board acknowledges that in August 2010, the AMC specifically requested that the Veteran send any private treatment records from May 2006 or submit an authorization for release of such records, and that to date, the requested information has not been received.  Still, in order to ensure that the appellant's disability is appropriately characterized and evaluated, the Veteran should be provided additional opportunity to submit relevant treatment records.  Specifically, the Veteran is requested to submit medical evidence documenting the total right knee replacement.  

The Veteran is hereby notified that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, it would behoove the appellant to cooperate with VA and provide the records requested. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he submit records from any provider who has cared for his right knee disability, to include residuals of a total knee replacement, since May 2006.  The Veteran is specifically requested to submit records relating to his January 2008 right knee replacement.  The Veteran may also submit an authorization for release of these records.  Upon receipt of any appropriate authorization, the RO/AMC should request any records identified.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issue of what evaluation is warranted for right knee disability from January 24, 2005.  All applicable laws and regulations should be considered, to include 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The RO/AMC must consider the application of staged ratings.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

